Citation Nr: 1029282	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  03-13 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 
1984.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision of the Columbia, South 
Carolina Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Veteran testified at a video conference hearing before the 
undersigned Veterans' Law Judge in November 2004.  A transcript 
of that hearing has been associated with the claims file.

In June 2005, the Board denied the Veteran's claim of entitlement 
to service connection for a psychiatric disorder.  The Veteran 
appealed the Board's June 2005 decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an April 2008 
memorandum decision, the Court vacated the Board's June 2005 
decision and remanded the case for actions consistent with the 
decision.

This case was previously remanded by the Board in May 2009 and 
February 2010 for further development.  


FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran's currently 
diagnosed psychiatric disorder, to include bipolar disorder, did 
not originate in service or for many years thereafter and is not 
related to any incident during active service.  

2.  The Veteran's personality disorder pre-existed service and 
did not undergo an increase in severity during service. 




CONCLUSION OF LAW

The criteria for the establishment of service connection for a 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 
1111, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.306, 3.307, 3.309, 3.384 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection in the July 2001 rating decision, he was 
provided notice of the VCAA in May 2001.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.  

In the present appeal, although the Veteran was provided notice 
of what type of information and evidence was needed to 
substantiate his claim, he was not provided notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.  However, as the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a psychiatric disorder and the evidence of record clearly and 
unmistakably shows that the Veteran's personality disorder pre-
existed service and did not increase in severity during service, 
the absence of such notification by VCAA letter is not 
prejudicial in this case.  

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, Social Security Administration (SSA) records, VA 
outpatient treatment reports, VA examinations and addendums and 
statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran who served during a period of war is presumed to be in 
sound condition when enrolled for service, except for any 
defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  
Only such conditions as are recorded in examination reports are 
to be considered as "noted."  38 C.F.R. § 3.304(b).  The 
veteran's reported history of the pre-service existence of a 
disease or injury does not constitute notation of such disease or 
injury, but is considered with all other evidence in determining 
if the disease or injury preexisted service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to service and was not aggravated by such service.  
38 U.S.C.A. § 1111.  A preexisting injury or disease will be 
considered to have been aggravated by active military service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition was 
both preexisting and not aggravated by service.  Compare 38 
C.F.R. § 3.304(b)), with Cotant v. Principi, 17 Vet. App. 116 
(2003); VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent that 
it states that the presumption of soundness may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service).  See also Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  See 
Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and testimony presented throughout the duration of 
the appeal, the Veteran has maintained that his psychiatric 
disability is related to his active service.  During a November 
2004 video conference hearing, the Veteran testified that prior 
to his military service, he experienced incidents which were 
precipitating factors leading up to a pre-service psychiatric 
condition including, having an affair with a school teacher in 
the eighth grade, an automobile accident involving the death of a 
16 year old girl and an assault by detention officers involving a 
civil rights violation.  He contended that these pre-service 
incidents were precipitating factors of a psychiatric disorder 
prior to entering service and that once he entered service, he 
also encountered a number of circumstances that exacerbated a 
preexisting condition.  The Veteran testified that during his 
active service he was harassed by a particular individual during 
medical training in Korea, his non-commissioned officer (NCO) 
went AWOL from the Navy for six years, two junior NCO's robbed a 
woman, he witnessed an "E4" beat up a private and witnessed 
another "Spec 5" throw a Korean woman on her face.  He stated 
that after returning to Greenville, South Carolina, he tried to 
go to school but fell into alcoholism and reached out for mental 
help and finally sought treatment at the VA.  The Veteran 
testified that he last worked in about 1990 or 1992 and that he 
experiences panic attacks. 

SSA records reflect that the Veteran is receiving disability 
benefits for personality disorder, paranoid schizophrenic 
disorder and other functional psychotic disorders.  The SSA 
disability determination found that the Veteran's disabilities 
began in August 1991.  

Service treatment reports are absent of any complaints or 
findings of a psychiatric disorder.  In particular, the June 1981 
entrance examination reflects no findings of any psychiatric 
abnormalities and the Veteran was found to be qualified for the 
Army.  The separation examination is not of record.  Service 
personnel records in August 1984, prior to separation, reflect 
that the Veteran was relieved from active duty no by reason of 
physical disability.

Service personnel records also reflect that, prior to his active 
service, the Veteran had a police record with several minor law 
offenses including, public drunkenness, driving under the 
influence, assault on a police officer, disorderly conduct, 
reckless driving and possession of open beer, however, he was 
recommended for enlistment in June 1981 by a sergeant.  These 
records also include statements by personal acquaintances, made 
upon the Veteran's entry into active service, discussing the 
Veteran's past behavior and referring him for enlistment in the 
Army.  

Private and VA medical records from October 1984 to May 2009 
reflect that the Veteran was initially treated for a psychiatric 
disorder in August 1991, wherein he was hospitalized at a private 
hospital due to reports of depression and he was diagnosed with 
depression with suicidal ideation, no apparent plans, and rule 
out dysthymia.  The Veteran was thereafter variously treated for 
and diagnosed with psychiatric disabilities, including:  
depression/depressive disorder, not otherwise specified (NOS); 
anxiety; mixed personality disorder with antisocial traits; rule 
out some sort of paranoid, primary thought disorder or paranoid 
disorder; personality disorder; attention-deficit hyperactivity 
disorder (ADHD); schizophrenic mental problem with marked anger 
and paranoid components; moderate to severe anxiety disorder; 
obsessive compulsive disorder; schizophrenia, paranoid type, 
versus bipolar disorder, manic, with paranoid features; 
adjustment reactions with prolonged depressive reaction; rule out 
somatization disorder; rule out delusional disorder; somatization 
disorder; delusional disorder; polysubstance dependence; episodic 
alcohol and marijuana/cannabis abuse/dependence; rule out 
psychosis, NOS; psychotic disorder, NOS; history of neurotic 
disorder; neurotic disorder; bipolar disorder type I versus type 
II versus mixed episode versus substance induced mood disorder; 
hypomania versus mood disorder, NOS; bipolar disorder; and mood 
disorder.  

VA outpatient treatment reports reflect that the Veteran was 
hospitalized in December 1999 for complaints of being "tired of 
being picked on" and "abused all of [his] life" and reported 
having panic attacks, anxiety and depression for the past three 
weeks.  Upon admission into the VA hospital, he was diagnosed 
with psychotic disorder, NOS, rule out delusional disorder, rule 
out substance induced psychotic disorder, depression NOS, 
episodic history of alcohol dependence, episodic history of 
cannabis abuse and medication noncompliance.  During this 
hospitalization, he was also diagnosed with delusional disorder, 
somatization disorder, episodic history of alcohol dependence, 
episodic history of cannabis abuse and medication noncompliance.  
At the time of discharge, the Veteran was diagnosed with 
somatization disorder, delusional disorder and polysubstance 
dependence and was provided an Axis II diagnosis of mixed 
personality disorder.  The discharge summary also reflects that a 
psychology consult, including psychological testing, showed 
findings consistent with a mixed personality disorder.

A June 2000 VA outpatient psychiatric treatment note reflects 
complaints of PTSD.  The Veteran stated that he had been told 
that he has "stress-related conditions, mental and physical."  
The VA physician, Dr. J.E., Jr.,  noted that the Veteran did not 
understand the difference between this and PTSD.  The Veteran 
stated that his time in service was like a war to him and very 
stressful.   He was provided an Axis I diagnoses of delusional 
disorder; somatization disorder; alcohol abuse, episodic; and 
marijuana abuse, episodic; and an Axis II diagnosis of mixed 
personality disorder, cluster B.  Dr. J.E., Jr. concluded that he 
explained that he did not think the Veteran had PTSD, but that he 
could have a psychiatric condition that is connected to his time 
in service, however, he stated he did not really know.  Dr. J.E., 
Jr. added that he would need time to study the Veteran's record 
and have a lengthier interview with the Veteran.  Finally, Dr. 
J.E., Jr. also added that the Veteran certainly appeared to have 
been psychotic/delusional for as long as he has known him and 
that it may predate his discharge from service.

In January 2001, July 2001 and May 2002 VA outpatient treatment 
reports, Dr. J.E., Jr. diagnosed the Veteran with delusional 
disorder, somatization disorder and episodic alcohol and 
marijuana abuse, in remission, and provided an Axis II diagnosis 
of missed personality disorder, cluster B.  He concluded on all 
three occasions that, in his professional medical opinion, the 
Veteran was substantially impaired vocationally due to his 
delusional disorder which is as likely as not to have resulted 
from, or been exacerbated by, his active duty military service.

In a March 2005 VA examination, the Veteran reported that he was 
involved in several fights with a fellow serviceman who harassed 
him, that he started to kill him, and that he considered the 
events to be traumatic.  He also stated that there was a sergeant 
who was very rough on him, and that he considered this 
harassment.  The examiner noted that the Veteran was a very poor 
historian, that he provided no clear history of any severe trauma 
and that he provided no clear history of an Axis I psychiatric 
diagnosis.  The examiner noted that the record indicated a 
history of diagnoses of delusional disorder, somatization 
disorder and mixed personality disorder.  Veteran also reported 
seeing a Dr. P. in 1992 who determined that he had no major 
psychiatric diagnosis.  The examiner noted that the Veteran was 
very evasive and very vague in describing any symptoms at all and 
therefore it was difficult to obtain any logical history of 
present illness.  The examiner also observed that there did not 
appear to be any evidence of major psychiatric illness, with the 
exception of a possible personality disorder.

The Veteran also reported having numerous problems prior to 
entering active service, including an affair with a school 
teacher that resulted in expulsion, an automobile accident in 
which a girl was killed in an another car, and a severe police 
beating after running from the police.  The Veteran reportedly 
had the idea that everybody was against him, particularly 
government officials who are out to get as much money as they can 
and who give as little back as they can.  The examiner stated 
that this did not appear to be due to an Axis I psychiatric 
illness but more a personality disorder as this has been the 
Veteran's long-term way of dealing with society.  The examiner 
added that there is no evidence that the Veteran's personality 
disorder was made any worse by his term in active military 
service, and that there were no major traumas while in service.

The Veteran was diagnosed with alcohol dependence and was 
provided an Axis II diagnosis of personality disorder, NOS.  The 
examiner also provided a global assessment of functioning (GAF) 
score of 50 which he noted was not due to any service-connected 
psychiatric illness.  The examiner concluded that the Veteran 
provided no clear history of any Axis I psychiatric diagnoses 
with the exception of alcohol and possibly other substance abuse, 
that the Veteran's problems of anti-social type behavior began 
prior to him entering active service and that there were no 
traumatic stressors that would be of the level that would result 
in PTSD while the Veteran was in service.  The examiner also 
found that there is no evidence that the Veteran's personality 
disorder or substance use problem was made worse by his time on 
active duty service.  Finally, the examiner stated that there is 
no evidence of a psychiatric disorder that would be service-
connected and the only evidence of an Axis I psychiatric disorder 
is related to substance abuse.

VA outpatient treatment reports reflect that the Veteran was 
hospitalized for psychiatric problems in April 2009.  At this 
time, he reported that he first sought mental health treatment in 
the early 1990's at the Dorn VA medical center.  During his 
hospitalization, he was diagnosed with bipolar disorder type I 
versus type II versus mixed episode versus substance induced mood 
disorder; hypomania versus mood disorder, NOS; bipolar disorder; 
and mood disorder, NOS.  

In an August 2009 VA examination, the examiner was asked, per May 
2009 Board remand, to review the claims file and, in particular 
the records of Dr. J.E., Jr., and provide an opinion.  The 
examiner noted that the Veteran was not able to provide 
appropriate personal information and had trouble providing a 
consistent history.  The Veteran reported at one point that he 
felt like his "nerves gave in'' around 1995.  The examiner noted 
that, when asked if he had any psychiatric conditions prior to 
the military, without specifically answering the question the 
Veteran reported that his father was an alcoholic and was 
physically abusive to his family, he had a sexual relationship 
with a female school teacher when he was 14, he was not allowed 
to graduate from high school due to behavior problems, he had 
alcohol, drug and legal problems during high school which he was 
unable to specify, he received a good police beating and he was 
in a car accident in high school which reportedly caused some 
unspecified problems.  The examiner noted that the Veteran had 
significant difficulty providing a coherent personal history.  
The Veteran also denied any psychiatric treatment during the 
military.  The examiner also could not find any treatment for 
psychiatric conditions during military service after reviewing 
the Veteran's claims file.  The Veteran reported that he started 
receiving psychiatric treatment in 1995 and was hospitalized in 
June of this year but was unable to specify the reason for the 
admission.  

The examiner noted that the Veteran had difficulty relating a 
psychiatric history and denied having any psychiatric treatment 
prior to or during military service.  The Veteran was provided an 
Axis I diagnosis of bipolar disorder, NOS and an Axis II 
diagnosis of personality disorder, NOS.  The examiner concluded, 
based upon on review of medical evidence of record, except for 
the May 2002 VA outpatient treatment report which she could not 
locate, that the preponderance of the evidence suggested that the 
Veteran began experiencing personality disorder/potential mood 
disorder symptoms prior to military service.  She also noted that 
the Veteran appeared to be presenting with the diagnoses of 
bipolar disorder, NOS and personality disorder, NOS.  The 
examiner found that it was not at least as likely as not that the 
conditions of bipolar disorder, NOS, and personality disorder, 
NOS, began during military service or increased in severity 
during service.  Finally, the examiner stated that it was less 
likely than not that the Veteran's bipolar disorder, NOS and 
personality disorder, NOS, initiated or were aggravated by 
military service.  

In a September 2009 addendum, the VA examiner was asked to 
provide additional information with respect to the May 2002 VA 
outpatient treatment report and opinion.  The examiner noted that 
her current rationale for not providing a diagnosis of delusional 
disorder, for the reason that the Veteran did not meet a 
diagnosis of delusional disorder, resulted from the Veteran's 
presentation on interview and in addition, the Veteran was 
currently being treated for bipolar disorder at the VA.  Also the 
examiner noted that the Veteran presented with symptoms of 
bipolar disorder, which is why she provided the diagnosis of 
bipolar disorder.  The examiner also noted past evaluations which 
did not diagnose the Veteran with a delusional disorder, 
including the May 2005 VA examination.  She further explained 
that her rationale for the opinion provided in the August 2009 VA 
examination, wherein she concluded that it was less likely than 
not that the bipolar disorder and personality disorder began or 
was exacerbated by service, included the Veteran's report on 
interview.  

The examiner also stated that, when asked about psychiatric 
problems prior to military service, the Veteran had difficulty 
providing a direct answer to this and overall, during the 
evaluation she noted the Veteran had difficulty responding to 
questions due to his presentation.  As such, based upon the 
Veteran's report and after a thorough review of the claims file 
records, the examiner noted that it appeared that there were 
personality disorder symptoms prior to military service and no 
reports of a mental condition when the Veteran entered military 
service.  She explained that typically a personality disorder was 
not routinely diagnosed or treated until adulthood and it would 
not be uncommon to have a personality disorder go undiagnosed.  
She found that the Veteran's own reports of his history of abuse, 
substance use and behavior problems indicated some level of 
dysfunction prior to military service and that he did not receive 
any treatment during active duty service, supported her 
contention that he did not have a condition that was caused by or 
aggravated by his active duty service.  The examiner noted that, 
according to the Veteran's own report, he started having 
difficulty in 1995 with mental health treatment at this time, 
which was 11 years after his military service and, based on her 
professional opinion, it is presumed to be unrelated to his 
military service.  

She concluded that based on an interview with the Veteran and a 
review of current and history of treatment records and 
compensation and pension examination, it was determined in this 
case that there was at least as likely as not, the presence of 
personality disorder traits prior to military service and these 
personality disorder traits were not caused by or aggravated by 
military service.  The examiner explained that, at some point 
after military service, the Veteran presented with symptoms of an 
Axis I diagnosis and his presentation over the years has been 
diagnosed differently depending on the evaluation.  She further 
stated that based upon the information she had available, the 
personality disorder traits predated military service and were 
not exacerbated by military service.  Finally, the examiner 
reported that based on the current presentation, which was 
consistent with herself and the Veteran's current treatment 
provider, the Veteran presented with bipolar disorder which did 
not predate nor was "approximately" related to his military 
service and he did not present with any Axis I or Axis II 
psychiatric conditions that were service-connected, in her 
professional opinion.  

In a March 2010 VA examination, performed by a board of two 
psychiatrists Dr. M.P. (who also performed the August 2009 VA 
examination and issued the September 2009 addendum) and Dr. P.M., 
the Veteran noted to present with hypomania and difficulties with 
thought process and with relating his personal and occupational 
history.  The Veteran indicated his psychiatric treatment began 
around 2000.  He endorsed currently receiving treatment through 
the VA and reported being compliant with treatment, including 
medication and counseling.  The examination noted no indication 
of psychiatric treatment during active service, that the Veteran 
currently received treatment through VA and that he had been 
diagnosed with bipolar disorder and schizoaffective disorder.  
Following a mental status evaluation, the Veteran was diagnosed 
with bipolar disorder, alcohol dependence in remission per the 
Veteran's report and cannabis abuse in remission per the 
Veteran's report.  He was provided an Axis II diagnosis of 
personality disorder, NOS.  The two psychiatrists noted that the 
claims file was reviewed by each in its entirety.  

Based upon a consensus of the board of two psychiatrists, it was 
found that the Veteran presented with bipolar disorder.  The 
psychiatrists found that it was not at least as likely as not 
that bipolar disorder was due to the Veteran's active duty 
service.  The psychiatrists also found that the Veteran presented 
with alcohol dependence in remission, per the Veteran's report, 
and cannabis abuse in remission, per the Veteran's report, and 
these conditions were not at least as likely as not due to the 
Veteran's active duty service.  They also noted that the Veteran 
presented with personality disorder, NOS, and it was likely that 
these traits predated the Veteran's military service but were not 
caused by or aggravated by active duty service.  Regarding the 
reconciliation of a previous diagnosis for delusional disorder, 
the psychiatrists determined that the Veteran did not have a 
current diagnosis of delusional disorder and based upon his 
presentation and history of treatment, as he sought treatment 
many years after discharge from his active duty service, his 
presentation is not as likely as not due to his active duty 
service.  In the opinion of the board of two psychiatrists, the 
Veteran's current diagnosis was bipolar disorder and he did not 
present with delusional disorder.  Finally, the psychiatrists 
found that the Veteran was not presenting with any Axis I or Axis 
II conditions that were caused by or aggravated by active duty 
service and that he had severe impairment in functioning due to 
his current bipolar disorder.  

In an April 2010 addendum, the Board of two psychiatrists were 
asked to provide an opinion as to the statements by VA physician 
Dr. J.E., Jr. in June 2000, January 2001, July 2001 and May 2002.  
The psychiatrists concluded that it appeared that there was less 
than a 50 percent probability that the Veteran was suffering from 
delusional disorder when he was seen by Dr. J.E., Jr. in 2000 and 
2002 and the Veteran did not appear to have a delusional disorder 
currently and it was difficult to speak to why another provider 
diagnosed the Veteran with delusional disorder, but the Veteran 
did have a confusing presentation and was an unreliable 
historian, and therefore, it was likely challenging as there were 
also similarities in terms of some of the symptoms presentation 
one sees with delusional disorder and bipolar disorder.  They 
found that it appeared at least as likely as not that the 
previous diagnosis of delusional disorder was a misdiagnosis, and 
therefore it did not appear that there was a delusional disorder 
that was in remission and the Veteran's symptoms and 
manifestations then and currently were a result of his bipolar 
disorder.  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and the extent to which they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The Board notes that the August 2009 VA examiner's opinions and 
the September 2009 addendum, along with the March 2010 VA 
psychiatrists opinions and the April 2010 addendum, were 
predicated upon a review of the claims file, including the 
service treatment reports and the several VA medical opinions 
furnished by Dr. J.E., Jr., as well as an examination of the 
Veteran.  The August 2009 VA examiner and March 2010 
psychiatrists' opinions included that:  it was not at least as 
likely as not that the conditions of bipolar disorder, NOS, and 
personality disorder, NOS, began during military service or 
increased in severity during service; the Veteran did not meet a 
diagnosis of delusional disorder; there was at least as likely as 
not, the presence of personality disorder traits prior to 
military service and these personality disorder traits were not 
caused by or aggravated by military service; the Veteran 
presented with bipolar disorder which did not predate nor was 
"approximately" related to his military service and he did not 
present with any Axis I or Axis II psychiatric conditions that 
were service-connected; it was not at least as likely as not that 
bipolar disorder, alcohol dependence or cannabis abuse were due 
to the Veteran's active duty service; the Veteran presented with 
personality disorder, NOS, and it was likely that these traits 
predated the Veteran's military service but were not caused by or 
aggravated by active duty service; the Veteran's current 
diagnosis was bipolar disorder and he did not present with 
delusional disorder; the Veteran was not presenting with any Axis 
I or Axis II conditions that were caused by or aggravated by 
active duty service; it appeared that there was less than a 50 
percent probability that the Veteran was suffering from 
delusional disorder when he was seen by Dr. J.E., Jr. in 2000 and 
2002; and it appeared at least as likely as not that the previous 
diagnosis of delusional disorder was a misdiagnosis, and 
therefore it did not appear that there was a delusional disorder.  

The August 2009 VA examiner and March 2010 VA board of two 
psychiatrists also provided several extensive rationales to 
support their findings, including citing relevant findings from 
the claims file, such as the Veteran's service treatment records, 
the opinions furnished by Dr. J.E., Jr. and the medical evidence 
of record in general, as well as referring to the Veteran's own 
statements and his presentation of symptoms upon examination.  
The Board finds these conclusions are consistent with the 
evidence of record and afford these opinions greater weight than 
the opinions provided by Dr. J.E., Jr. which diagnosed the 
Veteran with delusional disorder and furnished opinions based 
upon an examination of the Veteran and his own statements.  The 
Board emphasizes that the June 2000 opinion furnished by Dr. 
J.E., Jr. specifically explained that while the Veteran could 
have a psychiatric condition that is connected to his time in 
service, he stated he did not really know and that he would need 
time to study the Veteran's record and have a more lengthy 
interview with the Veteran.  Finally, the objective medical 
evidence of record demonstrates that the Veteran was not treated 
for any psychiatric disabilities, including during his active 
service, until August 1991, when he was hospitalized for mental 
health problems, thereby further supporting the August 2009 VA 
examiner's opinion and addendum and the March 2010 board of two 
psychiatrists opinions and addendum.  

After a review of the record, the Board concludes that 
entitlement to service connection for a psychiatric disorder is 
not warranted.  

Initially the Board finds that, based upon the medical and 
satisfactory lay evidence set forth above, that the Veteran's 
personality disorder existed prior to service and was not 
aggravated by his active service.  While the Veteran's entrance 
examination reflects no psychiatric abnormalities upon clinical 
evaluation, the service personnel records contain many statements 
and reports contemporaneous to the Veteran's entry into active 
service addressing his behavior prior to his active service, 
including: a police record of previous minor offenses; statements 
from acquaintances regarding the Veteran's past behavior; and a 
statement by a military sergeant recommended the Veteran for 
enlistment in June 1981.  Moreover, as the Board has afforded 
more weight to the opinions of the August 2009 VA examiner and 
March 2010 board of two psychiatrists, the medical evidence of 
record reflects opinions that there was at least as likely as 
not, the presence of personality disorder traits prior to 
military service and that traits of the Veteran's personality 
disorder predated his active military service.  Therefore, the 
Board finds that the contemporaneous statements in the service 
personnel records made upon the Veteran's entry into active 
service, in conjunction with the post-service medical evidence 
indicating a personality disorder traits were present prior to 
the Veteran's military service constitutes clear and unmistakable 
evidence that the Veteran's personality disorder existed before 
his entrance into active military service.  38 U.S.C.A. § 1111, 
1132, 1137; See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The Board observes that the service treatment records were absent 
of any treatment for any psychiatric conditions during the 
Veteran's active service and thereby did not demonstrate any 
increase in disability of the Veteran's personality disorder.  
Therefore, as the service treatment records demonstrate that 
there was no measured worsening of the personality disorder 
during active service, this reflects a lack of aggravation of the 
Veteran's preexisting personality disorder.  38 U.S.C.A. § 1153; 
Wagner v. Principi, 370 F.3d at 1096.  

Moreover, the Board finds that the post service medical evidence, 
namely the opinions furnished by the August 2009 VA examiner and 
March 2010 board of two psychiatrists reflects that it was not at 
least as likely as not that the condition of personality 
disorder, NOS, began during military service or increased in 
severity during service, that there was at least as likely as 
not, the presence of personality disorder traits prior to 
military service and these personality disorder traits were not 
caused by or aggravated by military service and that it was 
likely that these traits predated the Veteran's military service 
but were not caused by or aggravated by active duty service.  
Therefore the post service medical evidence of record also does 
not reflect any findings of an increase in disability during the 
Veteran's active service.  

Therefore, the Board concludes that the service treatment records 
in conjunction with the findings of the August 2009 VA examiner 
and March 2010 Board of two psychiatrists constitutes clear and 
unmistakable evidence that the Veteran's personality disorder 
existed before his entrance into military service and was not 
aggravated by active service.  38 U.S.C.A. § 1111, 1132, 1137, 
1153; Wagner v. Principi, 370 F.3d at 1096.  For the foregoing 
reasons and bases, the Board determines that the evidence of 
record establishes that the Veteran's personality disorder pre-
existed his active service and was not aggravated by his active 
service.  See id.  

The Board also finds that a psychiatric disorder, to include the 
Veteran's currently diagnosed bipolar disorder, was not 
documented in the service treatment records during his active 
service and a psychiatric disorder was not treated until August 
1991, at which time the Veteran was hospitalized for and 
diagnosed with depression with suicidal ideation, no apparent 
plans, and rule out dysthymia, approximately seven years 
following his discharge from active duty.  With respect to the 
Veteran's original allegations of PTSD, the Board observes that 
the medical evidence of record does not demonstrate any diagnosis 
of PTSD and the March 2005 VA examiner specifically found that 
there did not appear to be any evidence of major psychiatric 
illness, with the exception of a possible personality disorder, 
that the Veteran  provided no clear history of any Axis I 
psychiatric diagnoses with the exception of alcohol and possibly 
other substance abuse, that the Veteran's problems of anti-social 
type behavior began prior to him entering active service and that 
there were no traumatic stressors that would be of the level that 
would result in PTSD while the Veteran was in service.

Moreover, as noted above, the Board afforded greater weight to 
the opinions provided by the August 2009 VA examiner and the 
March 2010 board of two psychiatrists than the opinions provided 
by Dr. J.E., Jr. and therefore finds that there is no lay or 
medical evidence in the record of a nexus between the Veteran's 
currently diagnosed bipolar disorder and personality disorder and 
the Veteran's active service.  In this regard, the Board observes 
that the August 2009 VA examiner and the March 2010 Board of two 
psychiatrists found that it was not at least as likely as not 
that the conditions of bipolar disorder, NOS, and personality 
disorder, NOS, began during military service or increased in 
severity during service; the Veteran did not meet a diagnosis of 
delusional disorder; the Veteran presented with bipolar disorder 
which did not predate nor was "approximately" related to his 
military service and he did not present with any Axis I or Axis 
II psychiatric conditions that were service-connected; it was not 
at least as likely as not that bipolar disorder, alcohol 
dependence or cannabis abuse were due to the Veteran's active 
duty service; the Veteran's current diagnosis was bipolar 
disorder and he did not present with delusional disorder; the 
Veteran was not presenting with any Axis I or Axis II conditions 
that were caused by or aggravated by active duty service; it 
appeared that there was less than a 50 percent probability that 
the Veteran was suffering from delusional disorder when he was 
seen by Dr. J.E., Jr. in 2000 and 2002; and it appeared at least 
as likely as not that the previous diagnosis of delusional 
disorder was a misdiagnosis, and therefore it did not appear that 
there was a delusional disorder.  

These opinions, as discussed above, were predicated upon an 
examination and interview of the Veteran, the Veteran's history 
and a review of the claims file, including the Veteran's service 
treatment records, the private and VA medical records and the 
opinions of Dr. J.E., Jr.  In addition, the Board finds that each 
examiner provided a thorough and sufficient rationale for each 
opinion with references made to the Veteran's service treatment 
records, VA treatment records, previous VA examinations and the 
Veteran's mental status evaluation and reported history to 
support these opinions.  Therefore, there is no evidence of 
record of a psychiatric disorder during the Veteran's active 
service and no evidence of a nexus between this disability and 
the Veteran's active service.

The Board notes that the Veteran is competent to report a 
continuity of symptomatology, and that report can serve to 
provide the needed evidence of a nexus between the current 
disability and the disease or injury in service.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  The Board must, however, 
weigh a veteran's reports against the other evidence of record.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In 
this case, the Board acknowledges the Veteran's statements with 
respect to his experiencing several pre-service incidents and in-
service incidents.  However, with respect the allegations that 
the pre-service incidents were precipitating factors leading up 
to a pre-service psychiatric condition which was later aggravated 
by his active service, the Board notes that these are statements 
relating to the etiology of psychiatric disorders that are 
determined by a medical professional and as such, the Veteran is 
not competent to formulate a relationship between particular 
incidents and any psychiatric disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (a lay person is not competent to 
render an opinion regarding the diagnosis or etiology of a 
disease or injury; however, a lay witness can provide and "eye-
witness" account of the visible symptoms).  

Thus, the Board finds that the preponderance of the evidence is 
against a finding that the Veteran's current psychiatric 
disorder, to include bipolar disorder, is related to his active 
military service.  

In this case, as explained above, the competent and probative lay 
and medical evidence of record establishes that the Veteran's 
personality disorder preexisted active service and was not 
aggravated by his active service and that the Veteran's current 
psychiatric disorder is not related to his active military 
service.  Therefore, the claim for service connection for a 
psychiatric disorder is denied.


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


